Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 4/29/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 12/29/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 7, 10 and 11 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Davis, Julian (EP 2592318 A1) and Daniel et al. (U.S. No. 2008/0135258 A1) which teach the claimed invention however fail to disclose the limitations of “a flow reducing device connected downstream of the second bypass valve”, as seen at Figure 1 of the instant application, and “a logic solver connected to the first and second barrier valves, the first, second and third bypass valves and at least one of the three or more pressure sensors, wherein the logic solver is configured to (i) instruct the first and second barrier valves to close if any of the pressure sensors detect an overpressure condition, and (ii) instruct at least the first and the second of the first, second and third bypass valves to open to vent fluid upstream of the first barrier valve if a pressure downstream of the second barrier valve falls to a predetermined safe level” in combination with all the remaining limitations of the subsea high integrity pipeline protection system as required by the independent claim 1.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 3 – 7, 10, 11 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 08/30/2021 pp. 5 – 6 and 4/29/2022 pp. 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861